February 8, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shannon K. Smith (Registration No. 73,822) on 01/28/2021.

The application has been amended as follows: 










In the Claims:

1.	(Currently amended) A vehicle seat, comprising a seat with a seat frame, a backrest with a backrest frame, the backrest frame being pivotally mounted relative to the seat frame about a first transverse axis between at least one deployed position for receiving a seat occupant and a folded position in which the backrest frame is folded to a substantially horizontal position opposite the seat frame, the seat further comprising on each side of the seat a first connecting rod and a second connecting rod attached to a seat support so as to be pivotable about a first transverse axis and a second transverse axis, respectively, for raising the backrest frame relative to the seat support from the folded position into a console position of the seat with the backrest frame remaining in a substantially horizontal position, such that an angle between a direction of a back of the backrest frame in the console position and a direction of the back of the backrest frame in the at least one deployed position is greater than or equal to 100° and less than or equal to 115°, wherein the first connecting rod and the second connecting rod are configured so that the backrest frame is at a first distance from the seat support in the folded position and the backrest frame is at a second distance from the seat support in the console position, and wherein the second distance is greater than the first distance.
2.	(Currently amended) The vehicle seat according to claim 1, comprising a flange on each side of the seat and a tilting device for inclining the backrest frame relative to the flanges.
3.	(Previously Presented) The vehicle seat according to claim 2, wherein the tilting device is discontinuous.
each side of the seat to the flanges so as to be pivotable about a third transverse axis and a fourth transverse axis, respectively.
5.	(Currently amended) The vehicle seat according to claim 1, wherein the seat frame is pivotally fixed to a third connecting rod
6.	(Original) The vehicle seat according to claim 1, further comprising a headrest attached to the backrest frame.
7.	(Original) The vehicle seat according to claim 6, wherein the headrest is movable relative to the backrest frame.
8.	(Currently amended) The vehicle seat according to claim 2, comprising a latch[[,]] adapted to lock the position of one or more flanges relative to the seat support of the vehicle seat.
9.	(Currently amended) The vehicle seat according to claim 8, one of the  flanges.
10.	(Original) The vehicle seat according to claim 2, comprising an actuator for adjusting the angular position of the backrest frame relative to the flanges.

12.	(Canceled) 
13.	(Currently amended) A vehicle seat  claim 1, further comprising a third connecting rod mounted on the seat support of the vehicle seat pivotally about a third transverse axis, the seat frame being fixed to the third connecting rod, pivotally about a fourth transverse axis.
14.	(Currently amended) A vehicle seat  claim 1, wherein the seat support for slidable longitudinal adjustment with respect to a floor of a motor vehicle.
15.	(Currently amended) A motor vehicle comprising a chassis defining a passenger compartment with a floor, and a vehicle seat  claim 1, wherein the seat support is the floor or the is secured to the floor
16.	(Currently amended) A method of folding a motor vehicle seat from at least one deployed position to a console position, the motor vehicle seat comprising a seat with a seat frame, a backrest with a backrest frame, the backrest frame being pivotally mounted relative to the seat frame about a first transverse axis between the at least one deployed position for receiving a seat occupant and a folded position in which the backrest frame is folded opposite the seat frame, the seat further comprising on each side of the seat a first connecting rod and a second connecting attached to a seat support so as to be pivotable about a first transverse axis and a second transverse axis, respectively, for raising the backrest frame relative to the seat support, comprising the steps of:
folding down the backrest frame from the deployed position to the folded position in which the backrest frame is located opposite the seat frame in a substantially horizontal position, and
pivoting the first and second connecting rods to lift the backrest frame relative to the seat support until reaching the console position with the backrest remaining in a substantially horizontal position, wherein the first connecting rod and the second connecting rod are configured so that the backrest frame is at a first distance from the seat support in the folded position and the backrest frame is at a second distance from the seat support in the console position, and wherein the second distance is greater than the first distance.
17. (Currently amended) The method of folding a motor vehicle seat according to claim 16, the motor vehicle seat further comprising a flange on each side of the seat and a tilting device for inclining the backrest frame relative to the flanges, the method further comprising a step of disengaging the tilting device of the backrest frame relative to the flanges.
18. (Currently amended) The method of folding a motor vehicle seat according to claim 16, the motor vehicle seat further comprising a flange on each side of the seat, a tilting device for inclining the backrest frame relative to the flanges, and a latch adapted to lock the position of the the seat support of the vehicle seat, the method further comprising a step of unlocking the latch.
19. (Currently amended) The method of folding a motor vehicle seat according to claim 16, the motor vehicle seat further comprising a flange on each side of the seat 
20. (Original) The method of folding a motor vehicle seat according to claim 16, further comprising a step of locking the seat in the console position.











The prior art of record fails to teach that when moving the seat from the folded position to the console position, the seat backrest frame is raised but remains in a substantially horizontal position just as it was in the folded position.  The prior art also fails to teach that the first connecting rod and the second connecting rod are configured so that the backrest frame is at a first distance from the seat support in the folded position and the backrest frame is at a second distance from the seat support in the console position, and wherein the second distance is greater than the first distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Rodney B White/      Primary Examiner, Art Unit 3636